Citation Nr: 1801521	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-15 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for peripheral neuropathy of the left lateral femoral cutaneous nerve from March 28, 2008 to November 18, 2010.  

2.  Entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lateral femoral cutaneous nerve from November 19, 2010 to the present, to include on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1977 and February 1980 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  They were subsequently remanded by the Board in July 2012 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the July 2012 decision interpreted the Veteran's claim as entitlement to a compensable disability rating for peripheral neuropathy of the left lateral femoral cutaneous nerve.  However, a May 2012 rating decision had awarded a 10 percent disability rating, effective November 19, 2010.  Although this rating constitutes the maximum schedular evaluation available per the applicable diagnostic code, the Veteran has explicitly raised the issue of extraschedular consideration for the period of November 19, 2010 to the present.  See Appellant's Brief dated October 2017; see also Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  As such, the Board has bifurcated the claim as set forth on the title page, and will address each distinct rating period in turn.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).  

The issue of entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lateral femoral cutaneous nerve from November 19, 2010 to the present is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the period of March 28, 2008 to November 18, 2010, the Veteran's peripheral neuropathy of the left lateral femoral cutaneous nerve resulted in incomplete and moderate paralysis.  


CONCLUSION OF LAW

For the period of March 28, 2008 to November 18, 2010, the criteria for a compensable disability rating for peripheral neuropathy of the left lateral femoral cutaneous nerve have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. 
§ 4.124(a), Diagnostic Code 8529 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  Here, the Veteran has not raised any issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claim.





Increased Rating

The Veteran is currently seeking entitlement to a compensable disability rating for peripheral neuropathy of the left lateral femoral cutaneous nerve for the period of March 28, 2008 to November 18, 2010.

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been evaluated against the rating criteria for Diagnostic Code 8529 for external cutaneous nerve of the thigh.  Per this Diagnostic Code, a noncompensable rating is warranted for mild or moderate paralysis, and a 10 percent rating is warranted for severe to complete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8529 (2017).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis, whether due to the varied level of the nerve lesion or partial regeneration.  When the involvement is wholly sensory, the rating should be evaluated as mild, or at most, the moderate degree.  See NOTE under "Diseases of the Peripheral Nerves."  38 C.F.R. § 4.124a  (2017).

Further, the words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than apply a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.

Thus, the Board will evaluate the evidence of record against the rating criteria set forth above.  In doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

To that end, the Veteran underwent VA examination in January 2009.  At that time, a VA examiner observed that the Veteran's disability caused a decrease in monofilament light touch in the distribution of the left lateral femoral cutaneous nerve of the thigh.  The Veteran further reported that his disability caused burning, stinging, numbness, and loss of sensation in the lateral portion of his left leg.    

The Veteran next underwent VA examination in September 2010.  At that time, the Veteran reported an increased burning sensation in the left leg.  The Veteran had to sit down when said burning occurred.  Further, the Veteran indicated that he was unable to cut grass, walk to the store, or accompany his grandchildren on walks, and that he was forced to resign from his employment as a temporary letter carrier when he was assigned to a walking route.  The Veteran then noted the current use of medication to assist with managing his symptoms, but reported that he had just begun an increased dosage and was unsure of the impact on his symptoms.  Upon examination, the VA examiner reported that the Veteran presented with left meralgia paresthetica of a moderate degree and without motor involvement.  Although the Veteran also demonstrated diminished pinprick and vibratory sensation in the left big toe, the examiner indicated that this symptom could not be explained with the meralgia paresthetica.   

VA treatment records spanning the rating period on appeal contain limited references to the Veteran's disability.  During this time, the Veteran reported ongoing symptoms of numbness and paresthesias along the left lateral thigh, such that he occasionally had trouble walking and required the ongoing use of medication.  See, e.g., VA treatment records dated April 2008 and November 2010.  In April 2008, the Veteran noted that the disability was painful to the point of altering his activities at times, and was painful at night.  That same month, the Veteran began use of a new medication to assist with managing his symptoms.  In August 2009, the Veteran reported an improvement to his symptoms with the use of this medication.  In September 2010, the Veteran reported that his thigh was always numb and presented with severe pain "like a blow torch" when the skin became irritated, usually upon activity.  In November 2011, the Veteran presented with significant disability as due to burning, numbness, pain, and difficulty walking such that an increase to his medication dosage was recommended.  Upon examination, the Veteran presented with normal strength with normal reflexes, but anesthesia to touch and cold over the distribution of the left lateral femoral cutaneous nerve.  An altered gait was observed as due to pain and numbness in the left leg, and a trial of a TENS unit was recommended at that time.

The Veteran has also offered limited testimony in support of his claim.  Specifically, in an April 2008 lay statement, he reported difficulty walking and standing as due to "severe" burning in the left leg.

Upon review of the above, the Board does not find that a compensable disability rating is warranted for the Veteran's peripheral neuropathy of the left lateral femoral cutaneous nerve for the period of March 28, 2008 to November 18, 2010.  Throughout the rating period on appeal, the Veteran's disability was primarily manifested by numbness, pain, and tingling in the left thigh.  Said symptoms caused some limitation of function, such that the Veteran was unable to perform certain tasks or go on long walks, and required the ongoing use of medication.    

The Board finds that the above disability picture represents incomplete and moderate paralysis of the Veteran's left thigh.  Although the Veteran's disability resulted in some degree of impairment, he was not rendered so disabled as to be unable to use the left lower extremity.  Instead, the Veteran remained able to ambulate without the use of an assistive device, and he repeatedly indicated that his symptoms were properly managed with a combination of medication and rest.  Thus, although the Veteran demonstrated decreased sensitivity of the left thigh, normal strength and reflexes were traditionally observed.  Accordingly, the Board finds that the Veteran's disability picture is properly embodied in the rating criteria for moderate and incomplete paralysis, resulting in a noncompensable disability rating.    

In offering this assessment, the Board does not disregard the Veteran's April 2008 lay statement classifying his burning as "severe."  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to assess his symptoms against the General Rating Formula in determining his overall disability picture.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Further, the Veteran's statement assessed only the limited matter of the burning sensation of his left thigh, whereas the Rating Criteria requires analysis into the degree of paralysis resulting from his disability.  As such, the Veteran's statement does not stand as competent evidence of severe or complete paralysis sufficient to justify the assignment of a compensable rating at this time.  

Instead, the Board turns to the additional evidence of record in evaluating the severity of the Veteran's disability during the rating period on appeal.  In doing so, the Board finds that the Veteran's combined pain and numbness resulted in incomplete and moderate paralysis, treatable with medication and rest.  Thus, the Board concludes that the Veteran's disability is best embodied in the criteria for a noncompensable rating, such that the increased rating claim must be denied.   

Additional Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the period of March 28, 2008 to November 18, 2010, entitlement to a compensable disability rating for peripheral neuropathy of the left lateral femoral cutaneous nerve is denied.  


REMAND

The Board now turns to the Veteran's claim for an extraschedular evaluation of his  
left lateral femoral cutaneous nerve from November 19, 2010 to the present.  

In general, referral for extraschedular consideration is appropriate when the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are considered inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In such a case, the Board must consider whether there is evidence of other such factors as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  If such evidence is present, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b) (1) (2017).  Otherwise, the schedular evaluation is considered adequate and referral is not required.  Thun, 22 Vet. App. at 118-19.

Here, the record contains significant evidence that the Veteran's disability has caused marked interference with his employment.  During September 2010 VA examination, the Veteran indicated that he was forced to resign from his position as a letter carrier as due to the impact of his disability.  The Veteran has not obtained employment since that time and in May 2015, a VA examiner concluded that the Veteran's disability impacted his ability to work, as he was unable to walk more than 20 feet at a time.  

Despite the above evidence, the Veteran's claim has not yet been referred to the Chief Benefits Director or the Director, Compensation and Pension Service.  Thus, the Board finds that a remand is now warranted such that the requisite referral may be made.  

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from July 2015 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, refer the claim to the Chief Benefits Director or the Director, Compensation and Pension Service as appropriate per 38 C.F.R. § 3.321(b)(1) (2017).

3.  Readjudicate the Veteran's claim.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


